Case 1:20-cv-01142-JTN-RSK ECF No. 27, PageID.378 Filed 03/19/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

STATE OF MICHIGAN, et al.,
                                                          Case No. 1:20-cv-1142
       Plaintiffs,
                                                          HON. JANET T. NEFF
v.

ENBRIDGE ENERGY LIMITED
PARTNERSHIP, et al.,

       Defendants.
                                                                       __________________

 OHIO ATTORNEY GENERAL DAVE YOST’S CERTIFICATE OF ATTEMPT TO
       OBTAIN CONCURRENCE FOR MOTION FOR LEAVE TO FILE
 AN AMICUS CURIAE BRIEF INSTANTER ON BEHALF OF THE STATE OF OHIO
AND STATE OF LOUISIANA REGARDING ECONOMIC HARM RESULTING FROM
                        A LINE 5 SHUTDOWN

OHIO ATTORNEY GENERAL DAVE YOST
Aaron S. Farmer
Matthew Meyer
Gregg H. Bachmann
Assistant Attorneys General
Environmental Enforcement Section
30 E. Broad Street, 25th Floor
Columbus, Ohio 43215
(614) 466-2766
(614) 644-1926 (fax)
aaron.farmer@ohioattorneygeneral.gov
matthew.meyer@ohioattorneygeneral.gov
gregg.bachmann@ohioattorneygeneral.gov
Attorneys for Ohio Attorney General, Amicus Curiae

Matthew D. Harper (P52856)
Eastman & Smith Ltd.
One SeaGate, 24th Floor
P.O. Box 10032
Toledo, Ohio 43699-0032
(419) 241-6000
(419) 247-1777 (fax)
mdharper@eastmansmith.com
Special Counsel to Ohio Attorney General, Amicus Curiae
Case 1:20-cv-01142-JTN-RSK ECF No. 27, PageID.379 Filed 03/19/21 Page 2 of 5




LOUISIANA ATTORNEY GENERAL JEFF LANDRY
Elizabeth Murrill
Solicitor General
Office of Louisiana Attorney General
1885 North Third Street
Baton Rouge, LA 70802
(225) 326-6079
MurrillE@ag.louisiana.gov
Joining Ohio Attorney General, Amicus Curiae
___________________________________________________________________

Robert P. Reichel (P31878)                    Peter H. Ellsworth (P23657)
Daniel P. Bock (P71246)                       DICKINSON WRIGHT PLLC
Assistant Attorneys General                   123 W. Allegan Street, Suite 900
Office of Michigan Attorney General,          Lansing, MI 48933
Dana Nessel                                   (517) 371-1730
Environmental, Natural Resources,             pellsworth@dickinsonwright.com
and Agriculture Division
P.O. Box 30755                                Phillip J. DeRosier (P55595)
Lansing, MI 48909                             DICKINSON WRIGHT PLLC
(517) 335-7664                                500 Woodward Avenue, Suite 4000
(517) 335-7636 (fax)                          Detroit, MI 48226
reichelb@michigan.gov                         (313) 223-3866
bockd@michigan.gov                            pderosier@dickinsonwright.com
Attorneys for State of Michigan, et al.
                                              John J. Bursch (P57679)
                                              BURSCH LAW PLLC
                                              9339 Cherry Valley Avenue SE, #78
                                              Caledonia, MI 49316
                                              (616) 450-4235
                                              jbursch@burschlaw.com

                                              David H. Coburn
                                              William T. Hassler
                                              Alice Loughran
                                              Joshua H. Runyan
                                              STEPTOE & JOHNSON LLP
                                              1330 Connecticut Avenue, NW
                                              Washington, DC 20036
                                              (202) 429-3000
                                              dcoburn@steptoe.com
                                              whassler@steptoe.com
                                              aloughran@steptoe.com
                                              jrunyan@steptoe.com
                                              Attorneys for Enbridge Energy Limited
                                              Partnership, et al.

                                          2
Case 1:20-cv-01142-JTN-RSK ECF No. 27, PageID.380 Filed 03/19/21 Page 3 of 5




       I, Matthew D. Harper, the undersigned, Special Counsel to the Ohio Attorney General,

affirm that on March 9, 2021, I formally sent electronic mail to the following counsel and requested

concurrence for the motion for leave to file the Amicus Curiae Brief instanter.

 COUNSEL FOR:                                        COUNSEL FOR:
 ENBRIDGE PARTIES                                    MICHIGAN PARTIES

 David Coburn                                        Robert P. Reichel (P31878)
 William Hassler                                     Daniel P. Bock (P71246)
 Alice Loughran                                      Assistant Attorneys General
 Joshua H. Runyan                                    Office of Michigan Attorney General,
 STEPTOE & JOHNSON LLP                               Dana Nessel
 1330 Connecticut Ave., NW                           Environmental, Natural Resources,
 Washington, DC 20036-1765                           and Agriculture Division
 (202) 429-6202                                      P.O. Box 30755
 dcoburn@steptoe.com                                 Lansing, MI 48909
 whassler@steptoe.com                                (517) 335-7664
 aloughra@steptoe.com                                (517) 335-7636 (fax)
 jrunyan@steptoe.com                                 reichelb@michigan.gov
                                                     bockd@michigan.gov

 John J. Bursch
 BURSCH LAW PLLC
 9339 Cherry Valley Avenue SE, #78
 Caledonia, MI 49316
 (616) 450-4235
 jbursch@burschlaw.com

 Phillip J. DeRosier (P55595)
 DICKINSON WRIGHT PLLC
 500 Woodward Avenue, Suite 4000
 Detroit, MI 48226
 (313) 223-3866
 pderosier@dickinsonwright.com

 Peter H. Ellsworth (P23657)
 DICKINSON WRIGHT PLLC
 123 W. Allegan Street, Suite 900
 Lansing, MI 48933
 (517) 371-1730
 pellsworth@dickinsonwright.com

                                                 3
Case 1:20-cv-01142-JTN-RSK ECF No. 27, PageID.381 Filed 03/19/21 Page 4 of 5




       Counsel for the State of Ohio has not received a response from the Enbridge parties on

whether they concur with the filing of this Motion for Amicus Curiae Brief. The Michigan parties

do not concur.

       This Certificate is filed in accordance with LCivR 7.1(d).

                                            Respectfully submitted,

                                            DAVE YOST
                                            OHIO ATTORNEY GENERAL

                                            _/s/ Matthew D. Harper_________________
                                            Aaron S. Farmer
                                            Matthew E. Meyer
                                            Gregg H. Bachmann
                                            Assistant Attorneys General
                                            Environmental Enforcement Section
                                            30 E. Broad Street, 25th Floor
                                            Columbus, Ohio 43215
                                            (614) 466-2766
                                            (614) 644-1926 (fax)
                                            aaron.farmer@OhioAttorneyGeneral.gov
                                            matthew.meyer@OhioAttorneyGeneral.gov
                                            gregg.bachmann@ohioattorneygeneral.gov
                                            Attorneys for Ohio Attorney General,
                                            Amicus Curiae

                                            Matthew D. Harper (P52856)
                                            Eastman & Smith Ltd.
                                            One SeaGate, 24th Floor
                                            P.O. Box 10032
                                            Toledo, Ohio 43699-0032
                                            (419) 241-6000
                                            (419) 247-1777 (fax)
                                            mdharper@eastmansmith.com
                                            Special Counsel to Ohio Attorney General,
                                            Amicus Curiae




                                                4
Case 1:20-cv-01142-JTN-RSK ECF No. 27, PageID.382 Filed 03/19/21 Page 5 of 5




                                               LOUISIANA ATTORNEY GENERAL
                                               JEFF LANDRY
                                               Elizabeth Murrill
                                               Solicitor General
                                               Office of Louisiana Attorney General
                                               1885 North Third Street
                                               Baton Rouge, LA 70802
                                               (225) 326-6079
                                               MurrillE@ag.louisiana.gov
                                               Joining Ohio Attorney General, Amicus Curiae
Dated: March 19, 2021


                               CERTIFICATE OF SERVICE
       I hereby certify that on March 19, 2021, the foregoing document was served upon all

Counsel of record via the ECF filing system.


                                               /s/ Matthew D. Harper
                                               Matthew D. Harper
                                               Special Counsel to Ohio Attorney General,
                                               Amicus Curiae




                                                 5
